104 F.3d 373
Jon Thomas, as Administrator of Estate of Timothy Bourgeoisv.Garner Food Services, Inc., Willis Corroon AdministrativeServices Corporation, Willis Corroon Corporation of Georgia,Garner Fast Foods, Inc., American Associaiton of RetiredPersons (AARP), Equal Employment Opportunity commission(EEOC), American Medical Association, American Public HealthAssociation, American Foundation for AIDS Research, GayMen's Health Crisis, American Civil Liberties
NO. 95-8533
United States Court of Appeals,Eleventh Circuit.
Dec 12, 1996
N.D.Ga., 89 F.3d 1523

1
DENIALS OF REHEARING EN BANC.